DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32, 34-43, 45-47, 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi)(US 10834751) in view of Brahmi(hereinafter Brahmi)(US 2016/0212596) and Chae (hereinafter Chae)(US 2018/0359707).
Regarding claim 26. Yi teaches a communication device adapted for communicating in a communication system, the communication device comprising: a receiver configured to receive information from one or more wireless devices using a first communication technology; a communication controller configured to: process the received information captured from a communication between the one or more wireless devices and one or more other wireless devices using the first communication technology; and generate system information associated with the communication system based on the processed information captured from the communication; and a transmitter configured to transmit the system information to at least one of the one or more wireless devices or the one or more other wireless devices using a second communication technology (claim 1; time critical messages between 2 Ues in V2X; 
Yi did not teach specifically using a second communication technology different from the first communication technology. However, Brahmi teaches in an analogous art using a second communication technology different from the first communication technology(P[0012], V2V and cellular; P[0048], eNB broadcasts cluster information over a the cellular network). Therefore, it woud be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a second communication technology different from the first communication technology in ordert to have wider range of communications capability.
Yi in view of Brahmi teaches all the particulars of the claim except  wherein the control signal comprises instructions for at least one of the one or more wireless devices or the one or more other wireless devices to adjust a transmission power associated with communications using the first communication technology, and wherein the transmission power adjustment is based upon the communication between the one or more wireless devices and one or more other wireless devices.  However, Chae teaches in an analogous art  wherein the control signal comprises instructions for at least one of the one or more wireless devices or the one or more other wireless devices to adjust a transmission power associated with communications using the first communication technology, and wherein the transmission power adjustment is based upon the communication between the one or more wireless devices and one or more other wireless devices(P[0181, Although WAN does not exist on a V2X band (e.g., 5.9 GHz), if OLPC is applied to the band, it is advantageous for an eNB/RSU to overhear a V-UE. A node (e.g., eNB/RSU) of a certain type can perform power control for overhearing. If OLPC is applied, Therefore, it woud be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the  wherein the control signal comprises instructions for at least one of the one or more wireless devices or the one or more other wireless devices to adjust a transmission power associated with communications using the first communication technology, and wherein the transmission power adjustment is based upon the communication between the one or more wireless devices and one or more other wireless devices in order to have reduced interference.
Regarding claim 27, Brahmi teaches the communication device of claim 26, wherein the communication controller is further configured to obtain additional information from one or more external sources and to combine the additional information with the received information to generate the system information(P[0048]).  
Regarding claim 28. Yi teaches the communication device of claim 26, wherein the first communication technology is a vehicle-to-everything communication technology (V2X)(claim 1, V2X).  
Regarding claim 29, Chae teaches wherein the V2X operates on about a 5.9 GHz frequency band(P[0181, 0184]).   
Regarding claim 30, Brahmi teaches the communication device of claim 26, wherein the second communication technology is a cellular communication technology (P[0048], eNB broadcasts cluster information over a the cellular network)..  
Regarding claim 31, Brahmi teaches the communication device of claim 30, wherein the second communication technology is a 3rd Generation Partnership Project (3GPP) 
Regarding claim 32, Brahmi teaches the communication device of claim 26, wherein the first communication technology is a vehicle-to-everything communication technology (V2X) and the second communication technology is a cellular communication technology(P[0012]).  
Regarding claim 34, Brahmi teaches the 34. (New) The communication device of claim 26, wherein the received information comprises: information transmitted from the one or more wireless devices to the one or more other wireless device via a device-to-device communication(P[0044], V2V).  
Regarding claim 35, Brahmi teaches the communication device of claim 34, wherein the information transmitted from the one or more wireless devices comprises operational information of the one or more wireless devices(P[0044], resource assignment).  
Regarding claim 36, Yi teaches the communication device of claim 34, wherein the receiver is configured to capture the information transmitted from the one or more wireless devices to the one or more other wireless devices to obtain the received information(claim 1).  
Regarding claim 37, Brahmi teaches the communication device of claim 35, wherein the operational information comprises: a speed at which the one or more wireless devices is traveling; a change in the speed at which the one or more wireless devices is traveling; location positioning data of the one or more wireless devices; or42536-0967 NY\54174818.1Application No. TBA4Docket No.: 42536-0967 Amendment dated August 15, 2019 First Preliminary Amendment distance information from the one or more wireless devices to the one or more other wireless devices(P[0043], direction of movement of vehicles; P[0044], movement of cluster) .  
claim 38, Yi teaches the communication device of claim 26, wherein the system information comprises: operational information of the one or more wireless devices; environmental data corresponding to the communication system; or quality of service information of the communication system(col. 9, lines 5-9; col. 11, lines 40-45, time critical message).  
Regarding claim 39, Yi teaches the communication device of claim 38, wherein the environmental data comprises: vehicular traffic information of a geographical area supported by the communication system; navigation information of the geographical area supported by the communication system; navigation information of the one or more wireless devices and the one or more other wireless devices within the communication system; weather information; or emergency information associated with: at least one wireless device located within the communication system or the geographical area supported by the communication system(col. 9, 45-55).  
Regarding claim 40, Brahmi teaches the communication device of claim 26, wherein the communication device is a base station and the one or more wireless devices are comprised in one or more corresponding vehicles(Figure 1).  
Regarding claim 41, Yi in view of Brahmi teaches the communication device of claim 40, wherein the first communication technology is a vehicle-to-everything communication technology (V2X) and the second communication technology is a cellular communication technology(Yi: V2X; Brahmi: P[0034], V2V and cellular).  
claim 42, Yi teaches the communication device of claim 40, wherein the transmitter is further configured to transmit the system information to another base station(Figure 8).  
Regarding claim 43, Brahmi teaches the 43. (New) The communication device of claim 26, wherein the one or more wireless devices is comprised within one or more corresponding vehicles(Figure 1; P[0038]).  
Claims 45-47, 49-50 are rejected for the same reason as set forth in claims 26-27, 32, 26 and 27 respectively. 
Regarding claim 51, Chae teaches the communication device of claim 26, wherein the instructions for at least one of the one or more wireless devices or the one or more other wireless devices to adjust the transmission power comprise instructions to set the transmission power in accordance with one of a plurality of different transmission power modes with different respective transmission power levels(P[0181], OLPC).  
Regarding claim 52, Chae teaches the communication device of claim 51, wherein the plurality of different transmission power modes are associated with different respective classifications of communication between the one or more wireless devices and one or more other wireless devices that are identified from the received information captured from the communication between the one or more wireless devices and one or more other wireless devices(P[0181]; P[0138]; also P[0153], OLPC resource regions configured separately).

Claim 33, 44, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi)(US 10834751) in view of Brahmi(hereinafter Brahmi)(US 2016/0212596), Chae (hereinafter Chae)(US 2018/0359707) and Kahtava (hereinafter Kahtava)(US 2018/0234913).
Regarding claim 33, Yi in view of Brahmi and Chae teaches all the particulars of the claim except wherein using one or more 5th Generation (5G) communication technologies.  However, Khatava teaches in an analogous art using one or more 5th Generation (5G) communication technologies (P[0065], 5G and V2x). Therefore, it woud be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first communication technology is a vehicle-to-everything communication technology (V2X) and the second communication technology is a 5th Generation (5G) communication technology in order to have efficient vehicular communication.
Regarding claim 44, Yi in view of Brahmi and Chae teaches all the particulars of the claim except wherein the first communication technology is a vehicle-to-everything communication technology (V2X) and the second communication technology is a 5th Generation (5G) communication technology.  However, Khatava teaches in an analogous art wherein the first communication technology is a vehicle-to-everything communication technology (V2X) and the second communication technology is a 5th Generation (5G) communication technology (P[0065], 5G and V2x). Therefore, it woud be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the transmitte of Yi configured to forward the system information to the one or more wireless devices using a broadcasting or multicasting scheme using one or more 5th Generation (5G) communication technologies of Khatava in order to have efficient vehicular communication.
	Claim 48 is rejected for the same reason as set forth in claim 33.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647